DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of:
(i) about 134.g mg/mL hydrocortisone sodium phosphate concentration, claim 10;
(ii) about 5 mg/mL a monothioglycerol concentration, claim 14;
(iii-a) hydrocortisone sodium phosphate, monothioglycerol, water, monobasic sodium phosphate, dibasic sodium phosphate and disodium EDTA from claim 16, 
Claims 1, 4-6, 9-12, 14, 16, 19, 21, 22, and 26 reading thereon, in the reply filed on 4/18/2022 is acknowledged.
Claims 2-3, 7-8, 13, 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/18/2022.
Newly submitted claims 52-54 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally presented/elected claims are drawn to an aqueous pharmaceutical formulation, whereas the new claims are drawn to pharmaceutical compositions stored in specific alternate materials, which require one of the containers recited, not present in the originally prosecuted claims.  The additional claims require further search for the recited container materials, not required for the prosecuted claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 52-55 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, 9-12, 14, 19, 21-22, 26, 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crivellaro et al. (US 3,696,195; 1972; IDS reference).
Crivellaro teaches pharmaceutical compositions suitable for parenteral administration consisting of aqueous solutions of steroid 21-phosphate esters stabilized with a compound including thioglycerol (abstract). Included among hydroxysteroid 21-phosphate esters are hydrocortisone 21-phosphate disodium salt (1:35-37; example 3; i.e., the claimed hydrocortisone sodium phosphate).  
Regarding the amount of the hydrocortisone sodium phosphate, the 21-hydroxysteroid 21-phosphate is present in a concentration of about 1 to about 500 mg per ml of solution (1:64-66; a range encompassing the claimed ranges and the elected range, rendering the claims prima facie obvious; See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
 Regarding the amount of monothioglycerol, the stabilizing agent is present at a concentration of about 0.10 to about 10 mg per ml of solution (1:68-2:1); per MPEP 2144.05(I), the range renders prima facie obvious the claimed ranges, including the elected range. In Example 4, 10 g per 2 liters was used, corresponding to the elected 5 mg/ml, rendering this amount obvious in formulations utilizing hydrocortisone sodium phosphate.
The formulations are aqueous, containing water. 
pH values include pH 7.0 in the examples, and pH of about 6 to 8 is taught, preferably 6.5 to 7.5 (pH values within the claimed range about 7.5 to about 9.5, i.e., 6 to 11.4, where about has the meaning of +/- 20%; per 12:3 of the instant specification).
Crivellaro renders obvious the elected amounts of hydrocortisone sodium phosphate and thioglycerol, giving aqueous pharmaceutical formulations of claims 1, 4-6, 9-12, 14, and 52.  The pH of claim 19 is obvious based on examples that utilize pH values within the claimed range.  Regarding the impurity levels of amended claim 1 and claims 21-22, 26, the Examiner notes that the recited formulation components of claim 1 are prima facie obvious from Crivellaro.  Thus, properties of the obvious formulations are presumed to be characteristic of the required formulation components.  
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).  

Applicant argues:
Applicant respectfully disagrees for at least the following reasons.
Solely for the purpose of putting this application in better condition for allowance, claim 1, upon which claims 4-6, 9-12, 14, 19, 21, 22, and 26 (as well as new claims 51-54) depend, has been amended herein to recite: 
An aqueous pharmaceutical formulation comprising from about 50 to about 150 mg/mL 
hydrocortisone sodium phosphate, from about 2.5 to about 12.5 mg/mL monothioglycerol, and water, wherein the aqueous pharmaceutical formulation comprises no more than 0.07% soluble impurities upon storage at 25 0C for about 3 months, or no more than 0.35% soluble impurities upon storage at 40 0C for about 1 month. 
Applicant respectfully submits that these amendments put the claims in condition for allowance, as discussed below. Applicant reserves the right to pursue the claims as previously presented in a future application. 
The Claimed Amounts of Hydrocortisone Sodium Phosphate and Monothioglycerol Are Not Prima Facie Obvious 
The claims as amended recite a formulation comprising a combination of particular amounts of hydrocortisone sodium phosphate and particular amounts of monothioglycerol, and having certain purity levels under certain conditions. Applicant submits that a person of ordinary skill in the art would not arrive at this specific formulation in view of the teachings of Crivellaro and, further, that Crivellaro leads one away from the claimed formulation. The Examiner's rejection cites teachings from Crivellaro that the concentration of hydroxysteroid is selected from the range of 1 mg/mL to 500 mg/mL "depending upon the physiological activity of the steroid used" (Col. 1, Lns. 63-67) and that the disclosed formulations further comprise 0.10 mg/mL to 10 mg/mL of a stabilizing agent (Col. 1, Ln. 67 - Col. 2, Ln. 1). The Examiner asserts that these teachings merit prima facie obviousness because the previously presented claims "overlap or lie inside ranges disclosed by the prior art." The Examiner thus asserts that one of ordinary skill in the art would find the specifically-claimed formulation of hydrocortisone sodium phosphate and monothioglycerol obvious based on concentration ranges disclosed for "hydroxysteroids" and/or "stabilizing agents" generally. 
Applicant respectfully disagrees. "Ascertaining the differences between the prior art and the claims at issue requires . . . considering both the invention and the prior art references as a whole." MPEP § 2141.02. And here, Crivellaro's specific disclosures regarding exemplary formulations would lead one of skill in the art "in a direction divergent from the path that was taken by the applicant." Allergan, Inc. v. Sandoz Inc., 796 F.3d 1293, 1305 (2015). Crivellaro's five (5) examples disclose eleven (11) different "preparations." See Crivellaro at Col. 2, Lns. 5- 62. Of these eleven preparations, four (4) used "dexamethasone 21-phosphate" (Example 4), four (4) used "16β-methylprednisone 21-phosphate" (Example 5), two (2) used "prednisolone 21- phosphate (Examples 1 and 2), and only one (1) used "hydrocortisone 21-phosphate" (Example 3). Thus, to the extent Crivellaro could be understood to advocate using any particular hydroxysteroid, that hydroxysteroid would not be hydrocortisone sodium phosphate. 
Additionally, the single "hydrocortisone 21-phosphate" formulation disclosed by Crivellaro comprises 298 mg/mL hydrocortisone sodium phosphate and 1 mg/mL monothioglycerol. These amounts fall outside the amounts recited in claim 1 ("about 50 to about 150 mg/mL hydrocortisone sodium phosphate" and "from about 2.5 to about 12.5 mg/mL monothioglycerol"), and fall even farther outside the amounts specified by dependent claims. See, e.g., Claim 51 (reciting "from about 130 to about 135 mg/mL hydrocortisone sodium phosphate"). Crivellaro's Example 3 also teaches a divergent approach from the claims in terms of the relative concentrations of hydrocortisone sodium phosphate and monothioglycerol one should use. The amounts recited in claim 1, in effect, permit the ratio of hydrocortisone concentration to monothiogycerol concentration to range from about 4 : 1 to 60 : 1. And the amounts recited in claim 51, in effect, permit the ratio of hydrocortisone concentration to monothiogycerol concentration to range only from about 10.8 : 1 to 52 : 1. By comparison, Example 3 describes a formulation with a ratio of 298 : 1. The claimed formulation thus substantially differs from Example 3 both in the amounts and relative amounts of hydrocortisone sodium phosphate and monothioglycerol claimed, leading those of skill in the art away from the claimed hydrocortisone formulations. 
As noted, the Examiner's rejection does not cite Example 3, and instead asserts prima facie obviousness based on broad concentration ranges disclosed for "hydroxysteroids" and/or "stabilizing agents" generally. But "where there is a range disclosed in the prior art, and the claimed invention falls within that range, a relevant inquiry is whether there would have been a motivation to select the claimed composition from the prior art ranges." Allergan, 796 F.3d at 1304-05. Applicant submits that Crivellaro's generic teachings regarding broad ranges of possible concentrations for hydroxysteroids (as a class) and stabilizers (as a class) do not provide a person of ordinary skill in the art any motivation to select the particular formulation claimed. The generic teachings, for example, are not specific to any given "21-hydroxysteroid 21-phosphate," nor any given "stabilizing agent." Crivellaro at Col. 1, Ln. 64 to Col. 2, Ln. 4 (providing no limits as to the hydroxysteroid, stabilizing agent, antioxidant, or buffering agent); see also id. at Col. 1, Ln. 33-40 (explaining that "every pharmacologically useful 21-hydroxysteroid" could be used and identifying ten (10) non-exclusive examples). Crivellaro's generic teachings "are so broad as to encompass a very large number of possible distinct compositions, such that they do not teach any specific amounts or combinations." Allergan, 796 F.3d at 1305; see also In re Baird, 16 F.3d 380 (Fed. Cir. 1994) ("While the Knapp formula unquestionably encompasses bisphenol A when specific variables are chosen, there is nothing in the disclosure of Knapp suggesting that one should select such variables.") (finding that "[t]he Board clearly erred in finding that Knapp would have provided the requisite motivation for the selection of bisphenol A in the preparation of the claimed compounds" and reversing the obviousness rejection); Genetics Inst., LLC v. Novartis Vaccines & Diag., Inc., 655 F.3d 1291, 1306 (Fed. Cir. 2011) ("The facts here present a case where the 'disclosed range is so broad as to encompass a very large number of possible distinct compositions' thus 'requir[ing] nonobvious invention,' not a case, as in Peterson, where prior art 'ranges that are not especially broad invite routine experimentation to discover optimum values."'). 
The cited Crivellaro passages further explain that the "concentration" of hydroxysteroid will "depend[] upon the physiological activity of the steroid used," (id. at Col. 1, Lns. 64-67), and Crivellaro demonstrates that the various hydroxysteroid / stabilizer formulations encompassed by its generic teachings will not necessarily succeed. Crivellaro describes "analogous preparations, but containing 20 mg per ampul [i.e., 4 mg / mL] of cysteine as stabilizer." (Col. 2, Ln. 66 - Col. 3., Ln. 3). And, although each "analogous preparation[]" followed Crivellaro's generic teachings-i.e., comprised between 1 mg/mL to 500 mg/mL hydroxysteroid and 0.10 mg/mL to 10 mg/mL stabilizing agent-"[a] marked crystalline precipitate was always observed after 6 days at room temperature and 4 days at 50 0C." Id. 
Based on these unsuccessful results and Crivellaro's teaching that the applicable "concentration" of hydroxysteroid will vary based on one's selection of hydroxysteroid," one of ordinary skill in the art would not understand that Crivellaro's range of "about 1 to about 500 mg. per ml. of solution" to apply to each possible hydroxysteroid individually, but would instead understand it to provide the collective range of possible concentrations across all hydroxysteroids. Thus, one of ordinary skill in the art attempting to follow Crivellaro's teachings to obtain a formulation would have no reasonable expectation of success from following Crivellaro's generic disclosures, and would need look to Crivellaro's more specific disclosures (such as the examples) to determine the appropriate concentrations for particular hydroxysteroids. 
As discussed, however, Crivellaro's more specific disclosures lead one of ordinary skill in the art on a divergent path from the claimed formulations. One of ordinary skill in the art likewise would have no teaching, suggestion, or motivation to modify the 298 mg/mL hydrocortisone sodium phosphate concentration in Crivellaro's Example 3. In fact, Crivellaro's teaching that hydroxysteroid concentration depends "upon the physiological activity of the steroid used" would discourage one of skill in the art from making the specific formulation of the claims. Example 3 proposes 298 mg/mL of hydrocortisone 21-phosphate-more than eight times the concentration used for prednisolone 21-phosphate and more than four times the concentration used for dexamethasone 21-phosphate and 16pl-methylprednisone 21-phosphate in Crivellaro's other Examples. Applicant respectfully submits that a person of ordinary skill in the art would understand these disclosures, taken together, to teach that hydrocortisone 21-phosphate (unlike other hydroxysteroids) requires concentrations near 298 mg/mL to be "physiologically active."Crivellaro therefore discourages reducing hydrocortisone 21-phosphate concentration at much less by more than half as would be necessary to arrive at the specific formulation claimed. 
Given these "facts gleaned from the prior art" as a whole, Applicant respectfully submits that one of ordinary skill in the art could not conclude that the claimed formulation is obvious based on Crivellaro without impermissibly engaging in hindsight reasoning and/or failing to consider the obviousness of the claimed invention "as a whole," rather than its constituent limitations in isolation. See MPEP § 2142 ("The tendency to resort to 'hindsight' based upon applicant's disclosure is often difficult to avoid due to the very nature of the examination process. However, impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art."); 35 U.S.C. § 103 (invention is obvious only "if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious") (emphasis added). 
The Claimed Purity Limitations Are Not Inherent, But Demonstrate Unexpected Results 
The Examiner's rejection asserts that "the impurity levels of claims 21-22, 26" recite "properties of the obvious formulations [that] are presumed to be characteristic of the required formulation components." For the reasons provided above, Applicant respectfully disagrees that the claimed formulation components are prima facie obvious based on Crivellaro's generic disclosures. As such, the claimed properties are likewise non-obvious. 
Even if the claimed formulation components were prima facie obvious, Applicant respectfully submits that the soluble impurity levels recited are not inherent. "A party must ... meet a high standard in order to rely on inherency to establish the existence of a claim limitation in the prior art in an obviousness analysis-the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art." PAR Pharm., Inc. v. TWIPharms., Inc., 773 F.3d 1186, 1195-96 (Fed. Cir. 2014) (emphasis added) (overturning inherency finding because "[t]he district court's broad diktats regarding the effect of particle size on bioavailability and food effect are not commensurate with the actual limitations at issue"). 
Here, Crivellaro's disclosure does not contemplate any formulations that fall within the scope of the claims. And although Crivellaro indicates that certain exemplary preparations may have some stability (i.e., the formulation does not show any appreciable precipitate or cloudiness (Col. 2, Lns. 62-65), it does not suggest much less disclose-the level of impurity present in those preparations. Applicant further notes that the claims as amended recite "soluble impurities"-e.g., as detected by High Performance Liquid Chromatography (HPLC) as described in the as-filed specification-whereas Crivellaro reports stability in terms of insoluble precipitate, which will not necessarily reflect soluble impurity levels. See, e.g., Precipitate, Hawley's Condensed Chemical Dictionary, at 1039 (15th ed., 2007) ("precipitate. Small particles that have settled out of a liquid or gaseous suspension by gravity, or that result from a chemical reaction."). Crivellaro therefore falls far short of establishing inherency commensurate with the claim limitations at issue, which recite "no more than 0.07% soluble impurities upon storage at 25 °C for about 3 months, or no more than 0.35% soluble impurities upon storage at 40 °C for about 1 month." See PAR Pharm., 773 F.3d at 1196 ("While it may be true that a reduction in particle size naturally results in some improvement in the food effect, the district court failed to conclude that the reduction in particle size naturally results in 'no substantial difference' in the food effect," as claimed.) (emphasis theirs). 
Additionally, even if Crivello's disclosures were indicative of the claimed soluble impurity limitations, Crivellaro shows that its reported stability does not "naturally result" from the generic teachings that purportedly give rise to prima facie obviousness. As discussed, according to Crivellaro, "analogous preparations, but containing 20 mg per ampul [i.e., 4 mg / mL] of cysteine as stabilizer" lacked stability: "A marked crystalline precipitate was always observed after 6 days at room temperature and 4 days at 50 °C." (Col. 2, Ln. 66 - Col. 3., Ln. 3). 
The as-filed specification also measures the level of soluble impurities in the disclosed formulations and unexpectedly demonstrates that the claimed formulation has minimal soluble impurities upon formulation and storage. Specifically, Table 33 on page 73 of the as-filed specification as well as Example 3 on page 87 demonstrate that a formulation of the amended claims (Formulation #7, also called F#7, EDTA/MTG) has minimal impurities after storage at 25 0C and 40 0C for up to six months and suggests that Formulation #7 is superior to other formulations tested comprising the same concentration of hydrocortisone sodium phosphate. (See paragraph [0443]). Tables 21-46 show variation in impurity levels across these alternative formulations. Without this data showing the unexpected purity of the claimed formulation, one of skill in the art would not have arrived at the claims. Thus the claims cannot be obvious over Crivellaro, because an allegedly inherent level of soluble impurity cannot be shown to be necessarily in each embodiment of Crivellaro, particularly given Crivellaro's disclosures and those of the as-filed specification. Furthermore, regarding new claims 52 and 53, Applicant respectfully submits that Crivellaro does not teach or suggest any hydrocortisone sodium phosphate formulation having stability when stored against a surface other than a glass surface. 
In view of the above, Applicant respectfully requests withdrawal of the rejection of claims 1, 6, 9-12, 14, 19, 21, 22, and 26 under 35 U.S.C. § 103. 

This is not persuasive.
The Examiner does not dispute that the range for hydrocortisone sodium phosphate is taken from the teaching that the 21-hydroxysteroid 21-phosphate (a genus encompassing hydrocortisone sodium phosphate) is present in a concentration of about 1 to about 500 mg per ml of solution (1:64-66).  Included among hydroxysteroid 21-phosphate esters are hydrocortisone 21-phosphate disodium salt (1:35-37; example 3; i.e., the claimed hydrocortisone sodium phosphate).  Thus, the range, when applied to this specific active agent (of the instant claims) renders obvious the instant claimed (and elected) amounts, as claimed ranges within the prior art ranges.  See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)).
The Examiner does not dispute that the concentration of about 0.10 to about 10 mg per ml of solution (1:68-2:1) is taught for the stabilizing agent.  Among stabilizing agents are thioglycerol (monothoglycerol) as one of two stabilizers (abstract).  Thus, the range renders prima facie obvious the instant claimed ranges, including the elected range per MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)). 
However, additionally, In Example 4, 10 g per 2 liters was used, corresponding to the elected 5 mg/ml, rendering this amount obvious in formulations utilizing hydrocortisone sodium phosphate.
Regarding Applicant allegation that Crivellaro's specific disclosures regarding exemplary formulations would lead one of skill in the art "in a direction divergent from the path that was taken by the applicant." The Examiner disagrees.  Applicant counts the number of references to compounds and based on higher alleged counts of alternate hydroxysteroids, takes the position that, somehow, the skilled artisans would be led to select an alternate active compound.  The Examiner has noted that hydrocortisone 21-phosphate disodium salt is explicitly named at 1:37, and in Example 3.  The Examiner further notices that claim 5 explicitly claims hydrocortisone 21-phosphate, contradicting the argument of divergence path.  Applicant is reminded that Patents are relevant as prior art for all they contain (MPEP 2123(I)): A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).
Applicant’s calculated amounts/relative amounts/ratios (there is no such teaching of “relative amounts” or “ratios” in Crivellaro; neither are the instant claims set forth in relative amounts or ratios) ignore the actual basis for obviousness of the claimed concentration ranges and elected amounts, for which both claimed component ranges are obvious from within the prior art ranges; additionally, for monothioglycerol, the elected amount is actually exemplified, rendering obvious these claims.  
The Examiner notes, that stability is taught for monothioglycerol; when it is present at the same amount in the prior art and elected for the instant claims, the level of impurities is reasonably considered inherent to the same level of stabilizing agent.  Thus, absent evidence to the contrary (the reply does not provide any such evidence), the examiner continues to rely on the claimed maximum impurity levels at the recited storage conditions to be characteristic of the same combination required by the claims, and of the obvious embodiments as set forth in the rejection.
The Examiner does not agree with the premise advanced by Applicant, that Crivellaro's generic teachings allegedly "are so broad as to encompass a very large number of possible distinct compositions, such that they do not teach any specific amounts or combinations."  This does not reflect the actual teachings relied on.
Regarding the argument
Crivellaro demonstrates that the various hydroxysteroid / stabilizer formulations encompassed by its generic teachings will not necessarily succeed. Crivellaro describes "analogous preparations, but containing 20 mg per ampul [i.e., 4 mg / mL] of cysteine as stabilizer." (Col. 2, Ln. 66 - Col. 3., Ln. 3). And, although each "analogous preparation[]" followed Crivellaro's generic teachings-i.e., comprised between 1 mg/mL to 500 mg/mL hydroxysteroid and 0.10 mg/mL to 10 mg/mL stabilizing agent-"[a] marked crystalline precipitate was always observed after 6 days at room temperature and 4 days at 50 0C." Id
Crivellaro makes clear that cysteine is not an effective stabilizer, and specifically teaches the two stabilizers thioglycerol (monothioglycerol) and thioglycolic acid (abstract and 1:20-30) are effective.  The precipitation taught does not occur for “all preparations according to Examples 1-5” (most use thioglycerol as stabilizing agent).
Although Applicant argues the amended claimed level of soluble impurities of amended claim 1 is not inherent, but amounts to unexpected results, there is no such showing that this is not inherent.  Stability is taught for monothioglycerol; when this stabilizer is present at the same amount in the prior art and elected for the instant claims, the level of impurities are reasonably considered inherent to the same level of stabilizing agent.  Absent evidence to the contrary (the reply does not provide any such evidence), the examiner continues to rely on the claimed maximum impurity levels at the recited storage conditions to be inherent of the same combination required by the claims, and of the obvious embodiments as set forth in the rejection.
Regarding allegations of unexpected results, there is no showing of criticality over all the formulations of Crivellaro; or any comparative evidence.  Therefore, unexpected results has not been established.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crivellaro et al. (US 3,696,195; 1972; IDS reference), as applied to claims 1, 4-6, 9-12, 14, 19, 21-22, 26, 52 above, and further in view of Bardonnaud et al. (WO 2018/078285 A1; 2018 May; priority 2016; cited in a prior Office action); and SOLU-CORTEF® label (hydrocortisone sodium succinate for injection, USP; 2010; Pharmacia & Upjohn Company division of Prizer, Inc.; IDS reference).
For ease of examination the Examiner relies on the English language version Bardonnaud et al. (US 10,456,355 B1; IDS reference), for the teachings of the Bardonnaud WO document; the WO document is the publication of the PCT application that led to the English language patent document.
The teachings of Crivellaro are set forth above, including reasons that the aqueous pharmaceutical composition of claim 1 is prima facie obvious.  Regarding claim 16, and the elected components monobasic sodium phosphate, dibasic sodium phosphate and disodium EDTA, Crivellaro also teaches the parenteral solution will contain the usual antioxidant agents, such as chelating agents, such as ethylenediaminotetraacetic acid and derivatives; and buffering agents, such as mono-and di-sodium phosphate (1:51-53, 55-58).  The Examiner notes that EDTA dissolved in solution and adjusted to given final pH with a sodium buffering agent, such as sodium citrate, would be no different from the claimed disodium EDTA.  Mono-sodium phosphate corresponds to monobasic sodium phosphate; di-sodium phosphate corresponds to dibasic sodium phosphate.  Thus, the required materials (or obvious alternatives) are taught by Crivellaro.  Regarding amounts, the antioxidant and the buffering agents are added in the concentrations which are commonly used in parenteral solutions (2:1-4).  Crivellaro does not teach disodium EDTA (or EDTA), mono- and di-sodium phosphate amounts, except that they are concentrations commonly used in parenteral solutions.
Bardonnaud teaches formulations containing hydrocortisone sodium phosphate, disodium EDTA, sodium hydrogen phosphate (dibasic sodium phosphate) and sodium dihydrogen phosphate (monobasic sodium phosphate) (Table 1).  The amount of disodium EDTA is 0.08 % w/w (about 0.8 mg/mL), within the claim 16 range, which would have been obvious to utilize in Crivellaro formulations, rendering obvious the disodium salt of EDTA in this amount in the Crivellaro formulations.
SOLU-CORTEF teaches hydrocortisone sodium succinate formulations for injection. Each strength utilizes both monobasic sodium phosphate and dibasic sodium phosphate, in amounts that correspond to 0.4, 1, 1, 1 mg/mL of the monobasic sodium phosphate, and 4.3, 10.9, 11, and 10.9 mg/mL of the dibasic sodium phosphate.  Any of these amounts, which fall within the range of claim 16 for these components, would have been obvious to utilize in the Crivellaro formulations.
Thus, the elected combination would have been obvious, based on Crivellaro, and amounts within the claimed ranges are obvious, when Bardonnaud and SOLU-CORTEF are also taken into account, providing exemplary amounts of the disodium EDTA, monobasic sodium phosphate within the scope of claim 16, which would have been obvious to select, based on the Civellaro teaching that amounts that are commonly used may be utilized.

Applicant argues deficiencies of Crivellaro provided above also apply to this rejection.
This is not persuasive.  Alleged deficiencies have been addressed above, and the rejection is maintained.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611